Citation Nr: 0523153	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  01-06 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for migraine headaches, on appeal from the initial 
determination.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from November 1992 to 
March 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for migraine 
headaches.  A noncompensable disability evaluation was 
assigned.  The veteran appealed the assigned rating.  
Thereafter, by a rating action dated in December 2004, the 
noncompensable disability evaluation assigned to migraine 
headaches was increased to 10 percent, effective from April 
2000.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran's migraine headache disability is manifested 
by frequent mild to moderate attacks and occasional severe 
attacks, but the objective evidence does not establish the 
presence of characteristic prostrating attacks occurring on 
an average of once a month over the last several months.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8100 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

By a letter dated in December 2004, the RO advised the 
veteran of the essential elements of the VCAA.  The veteran 
was advised that VA would make reasonable efforts to help him 
get the evidence necessary to substantiate his claim for an 
increased rating, but that he must provide enough information 
so that VA could request any relevant records.  The veteran 
was asked to identify any additional information or evidence 
that he wanted VA to try and obtain.  The RO informed the 
veteran of the type(s) of evidence necessary to grant his 
claim on appeal.  The RO also advised the veteran to send any 
additional evidence that would support his appeal.  The 
December 2004 letter therefore provided notice of all four 
elements that were discussed above.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The June 2000 rating decision, July 2001 Statement of the 
Case, and December 2004 Supplemental Statements of the Case 
(SSOC) collectively notified the veteran of the relevant laws 
and regulations and essentially advised him of the evidence 
necessary to substantiate his increased rating claim.  The 
December 2004 SSOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

The veteran has not identified any outstanding medical 
records or evidence that would be pertinent to the claim on 
appeal.  The veteran was afforded a VA examination in 
November 2004 for the purpose of determining the nature and 
severity of his headache disability.  The Board therefore 
finds that VA has satisfied its duty to notify (each of the 
four content requirements) and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102 (2004) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  Indeed, the Board notes that the 
veteran has not claimed that VA has failed to comply with the 
notice or duty to assist requirements of the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
present case, the veteran did not receive his VCAA notice 
until December 2004, which was well after the time when his 
claim was initially adjudicated.  However, the claimant still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in December 2004 
was not given prior to the first adjudication of the claim 
(June 2000), the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.  
§ 3.159(b), and, after the notice was provided, no additional 
evidence was submitted by the veteran or his representative.



Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2  requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10.  

The veteran's claim for an increased evaluation originated 
from the RO decision that granted service connection for that 
disability.  The claim therefore stems from the initial 
rating assigned.  At the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

In accordance with VA's rating schedule, the RO evaluated the 
veteran's headaches pursuant to Diagnostic Code 8100.  Under 
Diagnostic Code 8100, migraine headaches are evaluated as 
follows: with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability (50 percent); with characteristic prostrating 
attacks occurring on average once a month over last several 
months (30 percent); with characteristic prostrating attacks 
averaging one in 2 months over the last several months (10 
percent); and with less frequent attacks (0 percent).  38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2004).

When he was examined in November 2004, the veteran indicated 
that he had sought emergency medical treatment for his 
headaches on only one occasion in the past four years.  He 
reported that his headaches varied in intensity and 
frequency.  He added that his headaches caused photo and 
noise sensitivity, dizziness, and a sharp shooting pain 
behind the right occipital region.  The veteran asserted that 
the intensity and frequency of his headaches increased with 
stress.  He stated that he took over-the-counter Tylenol 
Migraine, but that the medication provided little to no 
relief.  He said he experienced mild to moderate headaches 
two to three times a month.  Severe headaches had occurred 
three or four days past 12 months.  Severe headaches were 
described as being a 10 on the 1 to 10 scale of pain.  In 
this regard, the veteran stated that he was prostrated by a 
severe headache, and that he would lose time from work.  He 
indicated that he had lost between three and six days of work 
over the past 12 months due to prostrating headaches.  He 
said he was able to get himself around during minor (non-
severe) headaches.  He denied aura.

On physical examination, the veteran's pupils were equal, 
round, and reactive to light with sensitivity to light on the 
right.  X-rays of the skull were normal.  The diagnosis was 
migraines without aura.  The examiner noted that the 
headaches caused mild to mildly moderate functional loss.

The criteria to support a higher (30 percent) rating for 
migraine headaches have not been demonstrated.  There is no 
evidence that the veteran experiences characteristic 
prostrating attacks occurring on average once a month over 
last several months.  Indeed, by his own description at the 
November 2004 examination, the veteran only experienced 
prostrating attacks three to four days over the past year.  
He stated that he had missed only three to six days work due 
to headaches.  In sum, the Board finds that the evidence of 
record fails to support a disability evaluation in excess of 
10 percent for the veteran's migraine headaches.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for service-connected 
migraine headaches.  He reported only a single emergency room 
visit in the past four years.  There is also no objective 
evidence that the veteran's migraine headache disability, in 
and of itself, has caused marked interference with 
employment.  In this regard, he says he only missed three to 
six days of work over a the past year due to headaches.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6-
96.




ORDER

Entitlement to a disability evaluation in excess of 10 
percent for migraine headaches is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


